Citation Nr: 0722669	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-25 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound to the right leg.

3.  Entitlement to a compensable evaluation for shell 
fragment wound to the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1975 with over two years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for PTSD, 
assigning a 30 percent evaluation effective May 22, 2003; 
denied entitlement to an evaluation in excess of 10 percent 
for the shell fragment wound to the right leg; and denied 
entitlement to an evaluation in excess of 0 percent for shell 
fragment wound to the left leg.  In August 2005, the RO 
granted an increased rating of 50 percent for PTSD, effective 
May 22, 2003.  The veteran has indicated that he is not 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The veteran testified before the undersigned Veterans Law 
Judge at a March 2007 Board videoconference hearing and a 
transcript of the hearing is of record.

The veteran filed a service connection claim for hypertension 
in February 2004.  This matter never was adjudicated and is 
referred to the RO. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by hyperarousal symptoms 
that make it difficult for him to control and regulate his 
own behavior, making it difficult for him to work and 
function socially; a history of violence; symptoms of 
depression; emotional numbing; feelings of estrangement; 
irritability; poor concentration, intrusive memories of war 
trauma; nightmares; insomnia; avoidance of thoughts, 
feelings, conversations, places, people, and situations that 
are reminders of trauma; restricted range of affect; 
emotional detachment; and a GAF score of 50.

2.  The veteran's shell fragment wound to the right leg is 
manifested by x-ray evidence of metallic fragments in the 
right proximal tibia sometimes causing irritation.

3.  The shell fragment wound to the left leg is manifested by 
a large scar mark measuring about 12 centimeters on the 
lateral aspect of the left leg with mild tissue loss, mild 
disfigurement, and complaints of pain in the left lower 
extremity with prolonged standing.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound to the right leg are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 
5310 (2006).

3.  The criteria for a 10 percent evaluation, but no higher, 
for a shell fragment wound to the left leg have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 
7804 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claim for PTSD and 
increased rating claims by letter dated in June 2003.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide additional evidence 
pertinent to the claims, which, in effect, would include any 
evidence in his possession.  

After the RO granted service connection for PTSD in a June 
2004 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in July 2004.  The RO 
granted an increased rating of 50 percent in August 2005.  
While the veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
for PTSD and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

The veteran was never provided notice with respect to 
effective dates on either of the claims for increased 
ratings.  With respect to the claim for an increased rating 
for the shell fragment wound to the right leg, no increase 
will be granted, so there can be no prejudice notwithstanding 
the lack of notice.  With respect to the claim for an 
increased rating for the shell fragment wound to the left 
leg, the RO may provide notification in conjunction with the 
award of the increased rating granted by this decision. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
PTSD and shell fragment wounds to the right and left legs, 
and afforded the veteran an opportunity to testify at a Board 
hearing.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.   

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Where entitlement to 
compensation already has been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.    

PTSD

The RO granted service connection for PTSD in June 2004, 
assigning a 30 percent evaluation effective May 22, 2003.  
The veteran appealed this action, contending that he meets 
the criteria for a 70 percent evaluation as shown by the 
evidence of record.  

The RO granted an increased rating of 50 percent for PTSD in 
August 2005, effective May 22, 2003.  The veteran indicated 
that he still is not satisfied with this rating.  He 
testified that he could not sleep at night and woke up with 
cold sweats.  He also indicated that his nerves were gone and 
that he would "fly off the handle" very easily.

The veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2006).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain  
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal  ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

A July 2003 VA examination report shows the veteran indicated 
that his ability to work was severely impaired by his PTSD 
symptoms.  He noted that he worked as a field technician for 
a construction company.  He reported a range of symptoms, 
including emotional numbing, feelings of estrangement, 
symptoms of hyperarousal, irritability, poor concentration, 
intrusive memories of war trauma, nightmares, and insomnia.  
He reported some depression, but denied mania and psychotic 
symptoms.  There were no indications of present suicidal or 
homicidal ideation.  The examiner found that the veteran had 
hyperarousal symptoms that made it difficult for him to 
control and regulate his own behavior, thus making it 
difficult for him to work and function socially.  A GAF score 
of 50 was assigned.

A November 2003 VA consult note shows the veteran was 
presently unemployed, but planned to return to work in two 
weeks.  He complained that he could not sleep at night and 
that his main problems were sleep and isolation.  He had a 
history of violence, his last episode being four years ago.  
He denied hallucinations or suicidal or homicidal ideation.  
His re-experiencing PTSD symptoms included intrusive 
thoughts, nightmares, physiological reactivity, and 
psychological reactivity.  His numbing/avoidance PTSD 
symptoms included avoidance of thoughts, feelings, 
conversations, places, people, and situations that were 
reminders of trauma, restricted range of affect, and 
emotional detachment.  His hyperarousal PTSD symptoms 
included sleep difficulty, poor concentration, irritability, 
hypervigilance, and exaggerated startle response.  He denied 
feelings of depression and enjoyed hunting and fishing.  He 
denied mania and psychotic symptoms and there were no 
indications of present suicidal or homicidal ideation.

On the whole, the evidence does not more nearly approximate 
the criteria for a 70 percent rating.  The PTSD symptoms that 
meet the criteria for a 70 percent rating include 
occupational and social impairment with depression, 
irritability, and history of violence.  The veteran does not 
meet any of the other criteria for a 70 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although 
symptoms recited in the criteria are not an exhaustive list, 
as the veteran does not meet the majority of examples, 
including suicidal ideation, obsessional rituals, illogical 
speech, near continuous panic or depression, spatial 
disorientation, and neglect of personal appearance and 
hygiene, the demonstrated manifestations more nearly 
approximate the 50 percent rating than the 70 percent rating.  
Nor does a GAF score of 50, in and of itself, support a 70 
percent evaluation.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's PTSD warranted a rating higher than 50 percent.  
Therefore, "staged ratings" are inappropriate in this case.

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show frequent hospitalization 
or marked interference with employment.  The veteran 
reportedly was working at the time of the July 2003 
examination, and was unemployed in November 2003, but 
planning to go back to work in two weeks.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, there is no basis for further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.



Shell fragment wound right leg

In February 1976, the RO granted service connection for a 
shell fragment wound of the right leg with retained foreign 
bodies and muscle loss Group X, assigning a 10 percent rating 
effective January 14, 1975.

The veteran filed an increased rating claim in May 2003.  He 
testified that the bullet still protruded from the bone in 
his right leg, irritating the work that he did in sheet 
metal.  He mentioned that during his work he had hit his leg 
numerous times.  He noted that doctors told him it would do 
more damage to remove the bullet than leave it in but that he 
would rather have the bullet removed.

The veteran's shell fragment wound to the right leg is 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5310 Group 
X.  The muscles that affect the foot and leg (Muscle Group X) 
rate impairment based on whether it is slight, moderate, 
moderately severe, or severe.  Slight impairment is assigned 
a 0 percent rating.  Moderate impairment is assigned a 10 
percent rating.  Moderately severe impairment is assigned a 
20 percent rating.  Severe impairment is assigned a 30 
percent rating.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under 38 C.F.R. § 4.56(d)(1), slight disability of the 
muscles is defined as the following: (i) Type of injury: 
Simple wound of muscle without debridement or infection. (ii) 
History and complaint: Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section (For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c)). (iii) Objective findings: Minimal scar. No evidence 
of fascial defect, atrophy, or impaired tonus. No impairment 
of function or metallic fragments retained in muscle tissue.

A moderate disability of muscles is defined as follows: (i) 
Type of injury: Through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. (ii) 
History and complaint. Service department record or other 
evidence of in-service treatment for the wound. Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings: Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is defined as 
follows: (i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings. Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as follows: (i) 
Type of injury: Through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. (ii) History and complaint: Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings: Ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56 (d)(4).

A June 2003 VA examination report shows the veteran reported 
that he sustained a bullet wound injury to his right leg when 
an astray bullet shot by another soldier hit him in the leg.  
It was noted that the bullet was still lodged in the tissue.  
A July 1973 service medical record notes that the veteran had 
a gun shot wound to the right proximal tibia and was doing 
well with minimal pain.

After service, a June 2003 VA examination report shows no 
history of associated injuries to bony structures, nerves, or 
vascular structures.  Physical examination of the right leg 
revealed a nickel-shaped scar on the lateral aspect of the 
right thigh with no tissue loss seen.  The scar was well-
healed in nature.  There was no tendon damage present or bony 
fractures.  Muscle strength of the quadriceps and hamstrings 
were normal.  There was no muscle herniation seen and hip 
joint functions were completely normal.  The examiner noted a 
palpable superficial bullet felt on the lateral aspect of the 
right leg.  There was no tenderness around the lodged bullet 
site.  There was no erythema noted.  The examiner found no 
signs of exit or entry wounds.  X-ray of the right leg showed 
presence of the metallic fragments in the right proximal 
tibia.  There was no disability noted secondary to scar or 
muscle injury to the right leg.

The medical evidence does not show that the veteran is 
entitled to a rating higher than 10 percent for the shell 
fragment wound to the right leg.  While the veteran sustained 
a deep penetrating wound to the right tibia, the evidence 
does not demonstrate prolonged treatment of the wound in 
service.  The medical evidence also does not show any present 
muscle impairment in the right leg associated with the shell 
fragment wound.  The veteran had complaints of pain, but 
there was no physical impairment shown on objective 
evaluation.  The area around the lodged bullet was not 
painful during examination and there was no history of nerve 
damage or damage to the vascular or bony structures.  A 
separate rating for the scar does not apply, as the scar was 
non-tender and without tissue loss.  

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran testified that the shell fragment wound 
in the right leg affects his work in sheet metal as he 
sometimes knocks his leg.  While this shows the shell 
fragment wound might affect the veteran's employability, it 
does not rise to the level of marked interference with 
employment.  The record also does not show frequent 
hospitalization due to the shell fragment wound to the right 
leg.  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
the disability at issue.  Having reviewed the record with 
these mandates in mind, there is no basis for further action 
on this question.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for shell fragment wound to the right 
leg; there is no doubt to be resolved; and service connection 
is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-
58.

Shell fragment wound left leg

The RO originally granted service connection for shell 
fragment wound scar to the left leg in February 1976, 
assigning a 0 percent evaluation effective January 14, 1975.

The veteran filed an increased rating claim in May 2003.  He 
essentially contends that he has muscle damage in his left 
leg, for which he should receive compensation.

The veteran's shell fragment wound of the left leg is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, which rates 
scars based on limitation of function of affected part.

A June 2003 VA examination report shows the veteran sustained 
extensive muscle damage to the left leg secondary to a 
shrapnel wound injury in 1970.  He was admitted into the 
hospital, where debridement and repair of tissue was done.  
He underwent a second surgery two months later for extensive 
debridement.  He currently complains of pain in the left 
lower extremity when he stands for a prolonged period of 
time.  Physical examination revealed a large scar mark 
measuring about 12 centimeters on the lateral aspect of the 
left leg.  There was mild tissue loss seen.  There were no 
adhesions to the underlying tissue present or elevation or 
depression of the scar.  There was no inflammation, edema, or 
keloid formation present, or induration or inflexibility of 
the skin.  There was mild disfigurement noted.  The examiner 
found that there was no disability noted secondary to scar or 
muscle injury to the left leg.

The medical evidence does not show any limitation of function 
of the left leg due to the shell fragment wound scar.  
However, the veteran had complaints of pain in the left leg 
with prolong standing and findings of mild tissue loss 
associated with the scar.  Although the examiner did not 
specifically palpate the scar, resolving all doubt, the 
impairment in the left leg is enough to warrant a 10 percent 
rating for a tender, painful scar in the left leg under 38 
C.F.R. § 4.118, DC 7804.    

A rating higher than 10 percent is not warranted.  Scars, 
other than head, face, or neck, that are deep or cause 
limited motion are rated under Diagnostic Code 7801.  In 
order to get a 20 percent rating under Diagnostic Code 7801, 
however, the evidence must show that the scar covers an area 
or areas exceeding 12 square inches (77 square cm).  The 
shell fragment wound scar was reported to be 12-cm.

The June 2003 report notes that the shell fragment wound scar 
had some mild disfigurement.  However, Diagnostic Code 7800 
only assigns disability ratings based on disfigurement of the 
head, face, or neck.

None of the other scar diagnostic codes allow for ratings 
higher than 10 percent.  

A rating under the muscle codes does not apply, in spite of 
the veteran's complaints.  Objective findings do not show any 
muscle impairment in the left leg, associated with the shell 
fragment wound.  

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The record does not show frequent hospitalization or 
marked interference with employment due to the left leg shell 
fragment wound.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, there is no basis for 
further action on this question.

The evidence more nearly approximates the criteria for a 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The preponderance of the evidence is against a rating higher 
than 10 percent.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound to the right leg is denied.

Entitlement to a 10 percent evaluation, but no higher, for 
shell fragment wound to the left leg is granted, subject to 
the rules and payment of monetary benefits.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


